UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Sections 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2013 The Hillman Companies, Inc. (Exact name of registrant as specified in its charter) Delaware 001-13293 23-2874736 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10590 Hamilton Avenue Cincinnati, Ohio 45231 (Address of principal executive offices) Registrant’s telephone number, including area code: 513-851-4900 NOT APPLICABLE (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement. On December 19, 2013, The Hillman Companies, Inc. (“we”, “us”, “our”, “Hillman”, or the “Company”) and The Hillman Group, Inc. (“HGI”), entered into an amendment to their existing Credit Agreement (the “Amendment”), dated as of May28, 2010 (as amended by Amendment No.1 to Credit Agreement, dated as of December22, 2010, Amendment No.2 to Credit Agreement, dated as of April18, 2011, as modified by the Joinder Agreement, dated as of November 4, 2011, as amended by Amendment No. 3 to Credit Agreement dated as of January 25, 2012, as modified by the Joinder Agreement, dated as of November 7, 2012 and as amended by Amendment No. 4 to Credit Agreement, dated as of February 14, 2013, among OHCP HM Acquisition Corp., OHCP HM Merger Sub Corp., Hillman Investment Company, Hillman and HGI, the banks and other lending institutions from time to time party thereto, and Barclays Bank PLC, as Administrative Agent, Issuing Lender and Swingline Lender, the “Credit Agreement”). Among other things, the Amendment reduced the interest rates applicable to borrowings under the term loan facility.As a result of the Amendment, the term loan facility provides borrowings at interest rates based on a Eurodollar rate (with a floor of 1.00% p.a.) plus a margin of 2.75% p.a. (the “Eurodollar Margin”) or a base rate (with a floor of 2.00% p.a.) plus a margin of 1.75% p.a. (the “Base Rate Margin”), a reduction from a Eurodollar Margin (with a Eurodollar floor of 1.25% p.a.) of 3.00% p.a. and a Base Rate Margin (with a base rate floor of 2.25% p.a.) of 2.00%. The above summary of the Amendment to the Credit Agreement is qualified in its entirety by reference to the complete terms and provisions thereof filed herewith as Exhibit 99.1. Item9.01 Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. 2 Exhibit Number Description of Exhibit Amendment No. 5, dated as of December 19, 2013, to Credit Agreement, dated as of May28, 2010 (as amended by Amendment No.1 to Credit Agreement, dated as of December22, 2010 , Amendment No.2 to Credit Agreement, dated as of April18, 2011, as modified by the Joinder Agreement, dated as of November 4, 2011, as amended by Amendment No. 3 to Credit Agreement, dated as of January 25, 2012, as modified by the Joinder Agreement, dated as of November 7, 2012 and as amended by Amendment No. 4 to Credit Agreement, dated as of February 14, 2013), among OHCP HM Acquisition Corp., OHCP HM Merger Sub Corp., Hillman Investment Company, The Hillman Companies, Inc. and The Hillman Group, Inc., the banks and other lending institutions from time to time party thereto, and Barclays Bank PLC, as Administrative Agent, Issuing Lender and Swingline Lender. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized THE HILLMAN COMPANIES, INC. (Registrant) Date: December 20, 2013 By: /s/James P. Waters Name: James P. Waters Title: Chief Executive Officer 4 Exhibit Number Description of Exhibit Amendment No. 5, dated as of December 19, 2013, to Credit Agreement, dated as of May28, 2010 (as amended by Amendment No.1 to Credit Agreement, dated as of December22, 2010 , Amendment No.2 to Credit Agreement, dated as of April18, 2011, as modified by the Joinder Agreement, dated as of November 4, 2011, as amended by Amendment No. 3 to Credit Agreement, dated as of January 25, 2012, as modified by the Joinder Agreement, dated as of November 7, 2012 and as amended by Amendment No. 4 to Credit Agreement, dated as of February 14, 2013), among OHCP HM Acquisition Corp., OHCP HM Merger Sub Corp., Hillman Investment Company, The Hillman Companies, Inc. and The Hillman Group, Inc., the banks and other lending institutions from time to time party thereto, and Barclays Bank PLC, as Administrative Agent, Issuing Lender and Swingline Lender. 5
